Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 F ORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-18793 VITAL SIGNS, INC. (Exact name of registrant as specified in its charter) New Jersey 11-2279807 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 20 Campus Road Totowa, New Jersey 07512 (Address of principal executive office, including zip code) 973-790-1330 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated Filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. At August 7, 2007, there were 13,273,442 shares of Common Stock, no par value, outstanding. VITAL SIGNS, INC. INDEX Page Number PART I. Item 1. Financial Statements Report of Independent Registered Public Accounting Firm 2 Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and September 30, 2006 (Audited) 3 Condensed Consolidated Statements of Income for the Three Months Ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Income for the Nine Months Ended June 30, 2007 and 2006 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7-10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11-20 Item 3. Quantitative and Qualitative Disclosure About Market Risks 21 Item 4. Controls and Procedures 21 PART II. Item 1A Risk Factors 22 Item 6. Exhibits 23 Signatures 24 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Certain information and footnote disclosures required under generally accepted accounting principles have been condensed or omitted from the following consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. Vital Signs, Inc. (the registrant, the Company, Vital Signs, we, us, or our) believes that the disclosures are adequate to assure that the information presented is not misleading in any material respect. It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the registrants Annual Report on Form 10-K for the year ended September 30, 2006. The results of operations for the interim periods presented herein are not necessarily indicative of the results to be expected for the entire fiscal year, or any other period. In this Quarterly Report, references to Vital Signs, we, us and our refer to Vital Signs, Inc. and its subsidiaries. Breas and Broselow® are our trademarks. We also have several registered and unregistered color scheme trademarks related to the Broselow product line. All other trademarks used in this Quarterly Report are the property of their respective owners. When we refer to our fiscal year in this report, we are referring to the fiscal year ended on September 30 th of that year. Thus, we are currently operating in our fiscal 2007 year, which commenced on October 1, 2006. Unless the context expressly indicates a contrary intention, all references to years in this filing are to our fiscal years. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors VITAL SIGNS, INC. We have reviewed the accompanying condensed consolidated balance sheet of Vital Signs, Inc. and Subsidiaries as of June 30, 2007 and the related condensed consolidated statements of income for the three months and nine months ended June 30, 2007 and 2006 and the condensed consolidated statement of cash flows for the nine months ended June 30, 2007 and 2006. These interim financial statements are the responsibility of the Companys management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the condensed consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with United States generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board, the consolidated balance sheet of Vital Signs, Inc. and Subsidiaries as of September 30, 2006 and the related consolidated statements of income, stockholders equity and other comprehensive income and cash flows for the year then ended (not presented herein); and in our report dated November 14, 2006, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of September 30, 2006 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. GOLDSTEIN GOLUB KESSLER LLP New York, New York August 2, 2007 2 VITAL SIGNS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) (Audited) (In thousands of dollars) A S S E T S Current Assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowances for rebates and doubtful accounts of $10,343 and $8,526, respectively Inventory Prepaid expenses Other current assets Assets of discontinued business  Total Current Assets Property, plant and equipmentnet Goodwill Deferred income taxes Other assets Total Assets $ 335,014 $ L I A B I L I T I E SA N DS T O C K H O L D E R SE Q U I T Y Current Liabilities: Accounts payable $ $ Accrued expenses Accrued income taxes Liabilities of discontinued business  Total Current Liabilities Minority interest Commitments and contingencies Stockholders Equity Common stockno par value; authorized 40,000,000 shares, issued and outstanding 13,273,442 and 13,218,850 shares, respectively Accumulated other comprehensive income Retained earnings Stockholders equity Total Liabilities and Stockholders Equity $ 335,014 $ (See Notes to Condensed Consolidated Financial Statements) 3 VITAL SIGNS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended June 30, (In thousands, except per share amounts) Revenues: Net sales $ $ Service revenue Cost of goods sold and services performed: Cost of goods sold Cost of services performed Gross profit Operating expenses: Selling, general and administrative Research and development Other expense 26 Total operating expenses Operating Income Other income Interest income Income from continuing operations before provision for income tax and minority interest . Provision for income taxes Income from continuing operations before minority interest Minority interest in net income of subsidiary Income from continuing operations Discontinued Operations: (Loss) income from discontinued operations, net of tax ) Net income $ 8,625 $ Earnings per Common Share: Basic Income per share from continuing operations $ $ (Loss) income per share from discontinued operations $ ) $ Net earnings per share $ 0.65 $ Diluted Income per share from continuing operations $ $ (Loss) income per share from discontinued operations $ (0.01 ) $ Net earnings per share $ 0.65 $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding Dividends declared and paid per common share $ $ (See Notes to Condensed Consolidated Financial Statements) 4 VITAL SIGNS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME ( Unaudited ) For the Nine Months Ended June 30, (In thousands, except per share amounts) Revenues: Net sales $ $ Service revenue Cost of goods sold and services performed: Cost of goods sold Cost of services performed Gross profit Operating expenses: Selling, general and administrative Research and development Other expense 15 Total operating expenses Operating Income Other income Interest income Income from continuing operations before provision for income tax and minority interest . Provision for income taxes Income from continuing operations before minority interest Minority interest in net income of subsidiary Income from continuing operations Discontinued Operations: (Loss) income from discontinued operations, net of tax ) Net income $ 24,520 $ Earnings per Common Share: Basic Income per share from continuing operations $ $ (Loss) income per share from discontinued operations $ ) $ Net earnings per share $ $ Diluted Income per share from continuing operations $ $ (Loss) income per share from discontinued operations $ ) $ Net earnings per share $ $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding Dividends declared and paid per common share $ $ (See Notes to Condensed Consolidated Financial Statements) 5 VITAL SIGNS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended June 30, 2007 2006 (In thousands of dollars) Cash Flows from Operating Activities: Net income $ $ (Income) loss from discontinued operations 494 (682 ) Income from continuing operations Adjustments to reconcile income from continuing operations to net cash provided by continuing operations: Depreciation and amortization Deferred income taxes Non-cash compensation expense Minority interest in income of subsidiary Changes in operating assets and liabilities: Decrease (increase) in short term investments ) (Increase) decrease in accounts receivable ) 67 (Increase) in inventory ) ) Decrease (increase) in prepaid expenses and other current assets ) (Increase) in other assets ) ) Decrease in accounts payable ) ) Increase (decrease) in accrued expenses ) (Decrease) in income taxes payable (479 ) (1,914 ) Net cash provided by (used in) continuing operations ) Net cash provided by discontinued operations 384 515 Net cash provided by (used in) operating activities 28,204 (4,620 ) Cash flows from investing activities: Acquisition of property and equipment ) ) Capitalization of software development costs ) ) Capitalization of patent costs ) ) Acquisition of Do You Snore LLC, Southern Medical Equipment Inc., Southern Sleep Technologies LLC, Southern Home Respiratory LLC, Net of Cash Acquired of $217,000 ) Acquisition of Futall AB (2,276 ) Net cash used in investing activities (15,355 ) (6,704 ) Cash flows from financing activities: Net proceeds from sale of common stock Dividends paid ) ) Tax benefit on stock options Proceeds from exercise of stock options Repurchase of common stock (217 ) Net cash (used in) provided by financing activities ) Effect of foreign currency translation 1,757 1,022 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period 40,329 18,207 Cash and cash equivalents at end of period $ 53,327 $ 29,409 Supplemental disclosures of cash flow information: Cash paid during the three months for: Interest $ 58 $ Income taxes $ $ (See Notes to Condensed Consolidated Financial Statements) 6 VITAL SIGNS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. The condensed consolidated balance sheet as of June 30, 2007, the condensed consolidated statements of income for the three months and nine months ended June 30, 2007 and 2006, and the condensed consolidated statements of cash flows for the nine months ended June 30, 2007 and 2006, have been prepared by Vital Signs, Inc. (the registrant, the Company, Vital Signs, we, us, or our) and are unaudited. In the opinion of management, all adjustments necessary to present fairly the financial position at June 30, 2007 and the results of operations for the three months and nine months ended June 30, 2007 and 2006, and the cash flows for the nine months ended June 30, 2007 and 2006, have been made. 2. See the Companys Annual Report on Form 10-K for the year ended September 30, 2006 (the Form 10-K) for additional disclosures relating to the Companys consolidated financial statements. 3. At June 30, 2007, the Companys inventory was comprised of raw materials of $ 13,214,188 and finished goods of $ 7,310,953. At September 30, 2006, the Companys inventory was comprised of raw materials of $12,806,848 and finished goods of $ 6,198,817. 4. In December 2006, the Company commenced a process to sell its Pharmaceutical Technology Services segment. Accordingly, the results for its Pharmaceutical Technology Services segment have been presented as a discontinued operation for all periods presented. The operating results of the discontinued operations consist of the following: Three Months Ended Nine Months Ended June 30, June 30 , (dollars in thousands) Revenue $ Pre-Tax (loss) income ) ) Income tax (expense) benefit 43 ) ) Income (loss) from discontinued operations $ ) $ $ ) $ The condensed consolidated statements of income for the three and nine months ended June 30, 2007 and condensed consolidated statements of cash flows have been reclassified to reflect the discontinued operations. The assets and liabilities attributable to discontinued operations are stated separately as of June 30, 2006 in the condensed consolidated balance sheet. The assets of the discontinued operations are included in current assets in the accompanying balance sheet because the assets are expected to be sold in the next year. The September 30, 2006 balance sheet has not been reclassified. The major asset and liability categories attributable to discontinued operations are as follows: At June 30, 2007 (In Thousands) Cash $ Accounts receivable Net property Goodwill Other assets Assets attributable to discontinued operations $ Accounts payable and other accrued liabilities Liabilities attributable to discontinued operations $ 7 VITAL SIGNS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5. The Company has aggregated its business units into four reportable segments: Anesthesia, Respiratory/Critical Care, Sleep Disorder and Interventional Cardiology/Radiology. As such, management evaluates performance on the basis of gross profits and operating results of the four business segments. There are no material intersegment sales. Anesthesia and Respiratory/Critical Care share certain manufacturing, sales and administration costs; therefore, the operating income, total assets, and capital expenditures are not specifically identifiable. However, the Company has allocated these shared costs on a net sales basis to arrive at operating profit for the anesthesia and respiratory/critical care segments. Total assets and capital expenditures for anesthesia and respiratory/critical care have also been allocated on a net sales basis. Summarized financial information concerning the Companys reportable segments is shown in the following table: Respiratory Interventional / Critical Sleep Cardiology/ Discontinued Anesthesia Care Disorders Radiology Operations Consolidated Three months Ended June 30, (dollars in thousands) Net revenues $ Gross profit Gross profit percentage % Operating income Net revenues $ Gross profit Gross profit percentage % Operating income Respiratory Interventional / Critical Sleep Cardiology/ Discontinued Anesthesia Care Disorders Radiology Operations Consolidated Nine months Ended June 30, (dollars in thousands) Net revenues $ Gross profit Gross profit percentage % Operating income Total assets Capital expenditures Net revenues $ Gross profit Gross profit percentage % Operating income Total assets Capital expenditures 8 6. Other comprehensive income for the periods ended June 30, 2007 and 2006 consisted of: Three Months Ended Nine Months Ended (in thousands) June 30, June 30, 2007 2006 2007 2006 Net income $ 8,625 $ 7,944 $ 24,520 $ 22,072 Foreign currency translation 547 1,105 1,536 993 Comprehensive income $ 9,172 $ 9,049 $ 26,056 $ 23,065 7. As a result of the adoption of SFAS No. 123R, the Companys net income for the nine months ended June 30, 2007 and June 30, 2006 includes $1,212,000 and $1,093,000, respectively, of compensation expense and $630,000 and $1,989,000, respectively, of income tax benefits related to the Companys stock options. The stock based compensation expense is included as a component of both selling, general and administrative and research and development expenses. The stock based compensation expense for selling, general and administrative and research and development for the nine months ended June 30, 2007 and 2006 was $885,000 and $834,000, respectively and $327,000 and $259,000, respectively. 8. In July 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (SFAS 109), which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. A tax benefit from an uncertain position may be recognized only if it is more likely than not that the position is sustainable based on its technical merits. We do not expect that FIN 48 will have a material effect on our consolidated financial condition or results of operations. In October 2006, the Securities Exchange Commission issued Staff Accounting Bulletin (SAB) 108, which provides guidance on quantifying and evaluating the materiality of unrecorded misstatements. SAB 108 requires that a company use both the iron curtain and rollover approaches when quantifying misstatement amounts. SAB 108 is effective for the first fiscal year ending after November 15, 2006. We do not believe that SAB 108 will have a material effect on our consolidated financial condition or results of operations. The Company does not believe that any other recently issued, but not yet effective, accounting standards will have a material effect on the Companys consolidated financial position or results of operations. 9. In connection with a finalization of an Internal Revenue Service examination of the Companys 2003 and 2004 Federal income tax returns, the Company decreased its tax provision in the first quarter of fiscal 2007 by $419,000. 10. On April 3, 2007, the Companys Sleep Services of America subsidiary acquired the assets of Do You Snore, LLC, Southern Medical Equipment, Inc., and Advanced Sleep Technologies of Georgia, Inc. each of which is located in Atlanta, Georgia. Do You Snore, LLC and Advanced Sleep Technologies of Georgia Inc. primarily provide sleep diagnostic services in both free standing and hospital owned sleep laboratories, and Southern Medical Equipment is a provider primarily of CPAP equipment to sleep apnea patients. These acquisitions allow Sleep Services of America to expand its geographic reach along the South East Coast, as well as expanding its strategy of providing the patient with the complete range of sleep services. Sleep Services of America is uniquely positioned to address the patients needs, by guiding them through the diagnostic procedure, through the set up and use of CPAP treatment devices and through the follow-up services. The aggregate cash purchase price was comprised of (i) an initial payment of $ 9.9 million with an additional $2.0 million payable upon collection of accounts receivable and, (ii) a 10% earnout over the next three years. The assets acquired, consisting primarily of accounts receivable, inventory and fixed assets amounted to $3.1 million and the liabilities amounted to approximately $1.4 million, consisting principally of a $1.0 million note payable for leased equipment. The excess of the purchase price over the fair value of the net assets acquired, which has been preliminarily allocated to goodwill and may be subject to adjustment, was approximately $ 8.2 million and is included in the sleep disorder segment. Goodwill was recognized in accordance with Statement of Financial Standards No. 142 (Goodwill and Other Intangible Assets). Pro Forma information is not required since the acquisition is not considered a significant subsidiary. The Companys ownership in Sleep Services of America increased from 70% to 73%, with John Hopkins Health System Corporation owning 26%. 9 A valuation of the assets acquired will be completed by fiscal year end September 30, 2007 and may result in a change in the allocation of the goodwill. The results of operations of Do You Snore, LLC, Southern Medical Equipment, Inc. and Advanced Sleep Technologies of Georgia, Inc. have been included in the sleep disorder segment since April 1, 2007. 11. On June 28, 2007, the Companys Sleep Services of America subsidiary acquired the assets of Southern Sleep Technologies, LLC and Southern Home Respiratory Care, LLC. Southern Sleep Technologies, LLC primarily provides sleep diagnostic services in both free standing and hospital owned sleep laboratories, and Southern Home Respiratory Care, LLC is a provider primarily of CPAP equipment to sleep apnea patients. The aggregate cash purchase price is comprised of (i) an initial payment of $ 2.3 million with an additional $0.8 million payable upon the collection of accounts receivable and, (ii) a 10% earnout over the next three years. The assets acquired, consisting primarily of accounts receivable amounted to $0.8 million and the liabilities amounted to approximately $0.4 million, consisting principally of accounts payable and a $0.2 million note payable for leased equipment. The excess of the purchase price over the fair value of the net assets acquired, which has been preliminarily allocated to goodwill and may be subject to adjustment, was approximately $ 1.9 million and is included in the sleep disorder segment. Goodwill was recognized in accordance with Statement of Financial Standards No. 142 (Goodwill and Other Intangible Assets). The results of operations of Southern Sleep Technologies, LLC and Southern Home Respiratory Care, LLC. have been included in the sleep disorder segment since June 28, 2007. 12. Included in the Companys revenues in the Anesthesia and Respiratory/ Critical Care segments are sales made to distributors. For the three month and nine month periods ended June 30, 2007, these sales accounted for approximately 29.8% and 30.7%, respectively, of the net sales of the Company. The Company estimates and records the applicable rebates that have been or are expected to be granted or made for products sold during the period. These rebate amounts are estimated to be $18.0 million and $52.3 million for the three months and nine months ended June 30, 2007 and are deducted from the gross sales to arrive at the Companys reportable net sales for each period. 13. In accordance with Statement of Financial Standards No. 142 (Goodwill and Other Intangible Assets), goodwill and intangible assets that have indefinite useful lives are no longer amortized but rather are to be tested for impairment annually or more frequently if impairment indicators arise. The Company completed this impairment test during the three-month period ended March 31, 2007 and found no impairment. If the Company is required to record impairment charges in the future, it could have a material adverse impact on the Companys results of operations and financial condition. Summary of Goodwill: Nine months ended June 30, 2007 2006 Beginning balance $ $ Goodwill of discontinued operations ) Goodwill resulting from an increase in minority interest in SSA Goodwill acquired Futall Goodwill acquired Do You Snore, LLC & Advanced Sleep Technologies of Georgia ,Inc Goodwill acquired Southern Medical Equipment, Inc Goodwill acquired Southern Sleep Technologies, LLC Goodwill acquired Southern Home Respiratory Care, LLC Ending balance $ $ 79,272 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements and notes to those consolidated financial statements, included elsewhere in this report. Forward Looking Statements This report contains forward-looking statements (as such term is defined in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934) that are based on our management's beliefs and assumptions and on information currently available to us. These statements may be found throughout this report, particularly under the heading Management's Discussion and Analysis of Financial Condition and Results of Operations. These sections contain discussions of some of the factors that could cause actual results to differ materially from the results projected in our forward-looking statements. When used in this report, the words or phrases will likely result, expects, intends, will continue, is anticipated, estimates, projects, management believes, we believe and similar expressions are intended to identify forward-looking statements within the meaning of the Exchange Act and the Securities Act. Forward-looking statements include plans and objectives of management for future operations. These forward-looking statements involve risks and uncertainties and are based on assumptions that may not be realized. Actual results and outcomes may differ materially from those discussed or anticipated. All forward-looking statements are subject to known and unknown risks and uncertainties, including those discussed in Item 1A of our Annual Report on Form 10-K for the year ended September 30, 2006, and in Item 1A of Part II of this Quarterly Report, that could cause actual results to differ materially from historical results and those presently anticipated or projected. No forward-looking statement is a guarantee of future performance.
